



Exhibit 10.28
SUPPLEMENT TO SECURITY AND PLEDGE AGREEMENT
SUPPLEMENT, dated as of July 2, 2018 (this “Supplement”), to the Security and
Pledge Agreement, dated as of January 12, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Security and Pledge
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms therein), among INTELSAT JACKSON HOLDINGS
S.A. (the “Company”), each subsidiary of the Company listed on Annex A thereto
(each such subsidiary individually, a “Subsidiary Grantor” and, collectively,
the “Subsidiary Grantors”; the Subsidiary Grantors and the Company are referred
to collectively herein as the “Grantors”), BANK OF AMERICA, N.A., as
administrative agent (in such capacity, together with its successors and
assigns, in such capacities the “Administrative Agent”) for the Lenders, and
WILMINGTON TRUST, NATIONAL ASSOCIATION, as collateral trustee (together with its
successors and assigns, in such capacities the “Collateral Trustee”) for the
benefit of the Secured Parties.
WHEREAS, the Company is party to (i) a Credit Agreement, dated as of January 12,
2011 (as amended by Amendment and Joinder Agreement, dated as of October 3,
2012, and as further amended by Amendment No. 2 and Joinder Agreement, dated as
of November 27, 2013, and as further amended by Amendment No. 3 and Joinder
Agreement, dated as of November 27, 2017, and as further amended by Amendment
No. 4, dated as of December 12, 2017, and as further amended by Amendment No. 5
and Joinder Agreement, dated as of January 2, 2018, and as may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, Intelsat Connect Finance S.A.
(“Holdings”), the financial institutions or entities from time to time party
thereto as lenders (the “Lenders”), the Administrative Agent and the other agent
parties party thereto and (ii)(a) an Indenture, dated as of March 29, 2016,
among the Company, Holdings, the subsidiary guarantors named therein, and the
Collateral Trustee (the “March Indenture”) and (b) an Indenture, dated as of
June 30, 2016, among the Company, Holdings, the subsidiary guarantors named
therein, and the Collateral Trustee (together with the March Indenture, each, an
“Indenture” and, collectively, the “Indentures”);
WHEREAS, the Loans and Letters of Credit issued under the Credit Agreement and
the Notes are First Lien Debt subject to the terms of the Collateral Agency and
Intercreditor Agreement; and
WHEREAS, Section 9.11 of the Credit Agreement, Section 10.13 of the Security and
Pledge Agreement and Section 4.18(a) of each Indenture provide that the Company
will cause each direct or indirect Material Subsidiary (other than any
Unrestricted Subsidiary or a Receivables Subsidiary) formed or otherwise
purchased or acquired after the Issue Date of each Indenture or the Closing Date
of the Credit Agreement become a Grantor, with the same force and effect as if
originally named as Grantor in the Security and Pledge Agreement, for all
purposes of the Security and Pledge Agreement upon execution and delivery by
such Subsidiary of an instrument in the form of this Supplement. Each of the
undersigned identified as a “New Grantor” on the signature pages hereto (each, a
“New Grantor”) is executing this Supplement in accordance with the requirements
of the Security and Pledge Agreement, Credit Agreement and the Indentures to
become a Subsidiary Grantor under the Security and Pledge Agreement.
NOW THEREFORE, in consideration of the above premises, the Collateral Trustee,
the Administrative Agent and the New Grantors agree as follows:
SECTION 1. In accordance with Section 10.13 of the Security and Pledge
Agreement, each New Grantor by its signature below becomes a Grantor under the
Security and Pledge Agreement with the same force and effect as if originally
named therein as a Grantor and each New Grantor hereby (a) agrees to all the
terms and provisions of the Security and Pledge Agreement applicable to it as a
Grantor thereunder and (b) represents and warrants that the representations and
warranties made by it as a Grantor thereunder are true and correct in all
material respects with respect to such New Grantor on and as of the date hereof.
In furtherance of the foregoing, each New Grantor, as security for the payment
and performance in full of the Obligations, does hereby bargain, convey, assign,
set over, mortgage, pledge, hypothecate and transfer to the Collateral Trustee,
for its benefit and the ratable benefit of the other Secured Parties, and hereby
grants to the Collateral Trustee, for its benefit and the ratable benefit of the
other Secured Parties, a Security Interest in all of the Collateral of such New
Grantor, in each case whether now or hereafter existing or in which such New
Grantor now has or hereafter acquires an interest. Each reference to a “Grantor”
in the Security and Pledge Agreement shall be deemed to include each New
Grantor. The Security and Pledge Agreement is hereby incorporated herein by
reference.
Each New Grantor hereby irrevocably authorizes the Collateral Trustee at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements with respect to the Collateral or any part thereof and
amendments thereto that contain the information required by Article 9 of the
Uniform Commercial Code of each applicable jurisdiction for the filing of any
financing statement or amendment, including whether such New Grantor is an
organization, the type of organization and





--------------------------------------------------------------------------------





any organizational identification number issued to such New Grantor. Such
financing statements may describe the Collateral in the same manner as described
in the Security and Pledge Agreement or may contain an indication or description
of collateral that describes such property in any other manner such as “all
assets” or “all personal property, whether now owned or hereafter acquired” or
words of similar effect. Each New Grantor agrees to provide such information to
Collateral Trustee promptly upon request.
SECTION 2. Each New Grantor represents and warrants to the Collateral Trustee
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and subject to general principles of
equity subject to mandatory Luxembourg law provisions.
SECTION 3. This Supplement may be executed by one or more of the parties to this
Supplement on any number of separate counterparts (including by facsimile or
other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Supplement signed by all the parties shall be lodged with the Collateral
Trustee, the Administrative Agent and the Company. This Supplement shall become
effective as to each New Grantor when the Collateral Trustee and the
Administrative Agent shall have received counterparts of this Supplement that,
when taken together, bear the signatures of such New Grantor, the Collateral
Trustee and the Administrative Agent.
SECTION 4. Each New Grantor hereby represents and warrants that, as of the date
hereof, (a) Schedule I hereto sets forth (i) the legal name of such New Grantor,
(ii) the jurisdiction of incorporation or organization of such New Grantor,
(iii) the true and correct location of the chief executive office and principal
place of business and any office in which it maintains books or records relating
to Collateral owned by it, (iv) the identity or type of organization or
corporate structure of such New Grantor and (v) the organizational number of
such New Grantor, (b) Schedule II hereto sets forth all of each New Grantor’s
Copyright Licenses, (c) Schedule III hereto sets forth, in proper form for
filing with the United States Copyright Office, all of each New Grantor’s
Copyrights (and all applications therefor), (d) Schedule IV hereto sets forth
all of each New Grantor’s Patent Licenses, (e) Schedule V hereto sets forth, in
proper form for filing with the United States Patent and Trademark Office, all
of each New Grantor’s Patents (and all applications therefor), (f) Schedule VI
hereto sets forth all of each New Grantor’s Trademark Licenses, (g) Schedule VII
hereto sets forth, in proper form for filing with the United States Patent and
Trademark Office, all of each New Grantor’s Trademarks (and all applications
therefor) and (h) Schedule VIII sets forth all Pledged Collateral of the New
Grantor.
SECTION 5. Except as expressly supplemented hereby, the Security and Pledge
Agreement shall remain in full force and effect.
SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 7. Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Security and Pledge Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 8. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 10.2 of the Security and Pledge Agreement. All
communications and notices hereunder to each New Grantor shall be given to it in
care of the Company at the Company’s address set forth in Section 10.2 of the
Security and Pledge Agreement.
SECTION 9. Each New Grantor agrees to reimburse the Collateral Trustee for its
respective reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Collateral Trustee.


IN WITNESS WHEREOF, each New Grantor, the Collateral Trustee and the
Administrative Agent have duly executed this Supplement to the Security and
Pledge Agreement as of the day and year first above written.





--------------------------------------------------------------------------------





INTELSAT ALLIANCE LP, as a New Grantor
By: INTELSAT GENESIS GP LLC, as its general
partner
By:    /s/ Sajid Ajmeri
Name: Sajid Ajmeri
Title: Vice President, Corporate & Securities & Assistant Secretary


INTELSAT GENESIS GP LLC, as a New Grantor
By:    /s/ Sajid Ajmeri
Name: Sajid Ajmeri
Title: Vice President, Corporate & Securities & Assistant Secretary


INTELSAT VENTURES S.À R.L., as a New Grantor
By:    /s/ Franz Russ
Name: Franz Russ
Title: Chairman and Chief Executive Officer


BANK OF AMERICA, N.A., as Administrative Agent
By: _/s/ Charles G. Hart
Name: Charles G. Hart
Title: Vice President


WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Trustee
By: _/s/ Joshua G. James
Name: Joshua G. James
Title: Vice President






SCHEDULE I






Intelsat Alliance LP, a Delaware limited partnership
7900 Tysons One Place, McLean, Virginia 22102
Organizational Number: 6884505




Intelsat Genesis GP LLC, a Delaware limited liability company
7900 Tysons One Place, McLean, Virginia 22102
Organizational Number : 6947877




Intelsat Ventures S.à r.l., a Luxembourg société à responsabilité limitée
4, rue Albert Borschette, L-1246 Luxembourg
R.C.S. Luxembourg B pending






SCHEDULE II


None.








SCHEDULE III







--------------------------------------------------------------------------------





None.






SCHEDULE IV


None.










SCHEDULE V


None.






SCHEDULE VI


None.






SCHEDULE VII


None.










SCHEDULE VIII


PLEDGED SHARES


None.




PLEDGED DEBT


None.





